On December 19th, 1924, complaint was filed against appellant in the Corporation Court of the City of El Paso charging him with the violation of a city ordinance.
More than a year later, on January 15th, 1925, appellant appears to have been tried upon this same complaint in the County Court at Law of El Paso County, and upon conviction his punishment assessed at a fine of $25.
The record fails to show that information was filed in the County Court at Law and the charge to the jury recites that appellant was being tried upon the complaint already mentioned. We assume therefore, that the County Court at Law took jurisdiction by appeal.
Article 53, C. C. P., (1925 Revision) provides: "The Court of Criminal Appeals shall have appellate jurisdiction coextensive with the limits of the State in all criminal cases. This article shall not be so construed as to embrace any case which has been appealed from any inferior court to the county court or county court at law, in which the fine imposed by the county court or county court at law shall not exceed one hundred dollars."
Article 53, in the 1925 Revision, is a combination of Articles 86 and 87, Vernon's C. C. P., under which many authorities are collated holding that where the fine in the County Court does not exceed $100 upon an appeal from an inferior court that such judgment of the County Court is final and no appeal lies therefrom to this court.
The appeal is therefore ordered dismissed.
Dismissed. *Page 117